 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    FRANK MARTINEZ RAMIREZ,                            No. 2:18-cv-1835 MCE DB P
11                       Plaintiff,
12            v.                                         FINDINGS AND RECOMMENDATIONS
13    JERRY BROWN, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

17   action pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants violated his rights when officers

18   used excessive force, filed false disciplinary reports against him, and failed to provide him with

19   adequate medical and mental health treatment.

20          By order dated May 20, 2019, plaintiff’s second amended complaint was dismissed for

21   failure to state a claim. (ECF No. 41.) Plaintiff was given leave to file an amended complaint

22   within thirty days. Thereafter, plaintiff filed a notice indicating he was transferred and placed in

23   solitary confinement. (ECF No. 44.) Plaintiff did not request additional time in which to file an

24   amended complaint, but indicated that he had not yet received his property at the new facility. In

25   light of his filing, the court granted plaintiff additional time in which to file an amended

26   complaint. (ECF No. 45.) The court ordered plaintiff to file his amended complaint no later than

27   July 11, 2019.

28   ////
                                                        1
 1             Thereafter, plaintiff filed a letter entered on the docket on June 13, 2019. (ECF No. 47.)

 2   By order dated August 1, 2019, the court directed plaintiff to dismiss this action or file an

 3   amended complaint within fourteen days. Plaintiff was warned that failure to comply with the

 4   court’s order would result in a recommendation that this action be dismissed. Those fourteen

 5   days have passed, and plaintiff has not filed an amended complaint, requested additional time to

 6   file an amended complaint, updated his address, or otherwise complied with the court’s order.

 7             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 8   prejudice.

 9             These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, plaintiff may file written objections

12   with the court and serve a copy on all parties. Such a document should be captioned

13   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

14   failure to file objections within the specified time may waive the right to appeal the District

15   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: September 4, 2019

17

18

19

20
21

22

23

24
     DLB:12
25   DLB:1/Orders/Prisoner/Civil.Rights/rami1835.fsc

26
27

28
                                                         2
